WATERMAN, Circuit Judge,
concurring:
I concur in affirming the grant by the district judge of the defendant’s motion to dismiss the complaint on the ground of forum non conveniens. I do so with great reluctance, for the position taken by my dissenting colleague is an extremely convincing one. Moreover, if I had been the district judge I could well have arrived at an opposite result to the result reached below. Although I am unimpressed with the thought that “the inability to implead the pilot association . . . may seriously prejudice the defendant” and is of importance in deciding the motion, the opinion below is well reasoned and the precedents satisfactorily treated. Hence, although I do not fully join in the affirmance substantially on the opinion below, I cannot hold with my dissenting colleague that Judge Conner abused the discretion vested in him to exercise and that we should in this case reverse the order below on the ground of such an abuse.